AMENDED DECISION
This Amended Decision is being filed to substitute the following sentence as it appears in the Decision filed on June 29, 2007:
On page 8, paragraph 2, first sentence is to read "Because of these circumstances and in the context of an abundance of convincing and corroborative evidence, the Court is obliged to attribute far greater weight to the testimony of the three independent witnesses (Proulx, Poirier, and Sullivan) who have no stake in this litigation.
The remaining contents of the original decision filed on June 29, 2007 remain the same.